Filed 8/18/22 In re A.C. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 In re A.C., a Person Coming Under the Juvenile Court                                          C094807
 Law.

 BUTTE COUNTY DEPARTMENT OF                                                      (Super. Ct. No. 21DP00083)
 EMPLOYMENT AND SOCIAL SERVICES,

                    Plaintiff and Respondent,

           v.

 D.C. et al.,

                    Defendants and Appellants.




         D.C. is the half-brother of the minor’s mother. He is married to K.C. The juvenile
court denied the requests of K.C. and D.C. for appointed counsel and de facto parent
status (Welf. & Inst. Code, § 395),1 and they appeal. D.C. joins in, and adopts, the
appellate contentions asserted by K.C. Finding no error, we will affirm the juvenile
court’s orders.



1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
                                     BACKGROUND
       K.C. filed three previous and related appeals: one from an order issued by the
juvenile court in Siskiyou County (In re A.C. (Mar. 22, 2022, C093887) [nonpub. opn.],
review denied June 15, 2022) and two from orders issued by the juvenile court in Butte
County (In re A.C. (Mar. 24, 2022, C094217) [nonpub. opn.] & In re A.C. (C094859),
dismissed Mar. 28, 2022). We take judicial notice of the record in each of K.C.’s related
appeals, as well as this court’s prior orders and opinions in these cases. (Evid. Code,
§ 452, subd. (d).)
       The minor’s mother (hereafter mother) had an extensive child welfare history and
reportedly did not feel she could provide for the minor. Because K.C. was willing to care
for the minor, mother stated she intended for the minor to live with K.C. and D.C. K.C.
arrived at the hospital shortly after the minor was born and was permitted to take the
minor pursuant to a safety plan prohibiting D.C. from living in the family home due to his
substance abuse, mental health concerns, and criminal history. The probate court in
Siskiyou County subsequently issued an ex parte order appointing K.C. the temporary
guardian of the minor, but a social worker informed K.C. that the Siskiyou County Health
and Human Services Agency (Agency) would not support K.C.’s request for
guardianship and would be seeking to place the minor into protective custody.
(In re A.C., supra, C094217.)
       At a detention hearing, the juvenile court in Siskiyou County appointed counsel
for K.C. Later, at a continuation of the hearing, K.C. said she considered herself to be the
minor’s mother. She said she had been told that if the father was unknown and she
treated the minor as her own she could complete a voluntary declaration of parentage
(VDOP) form. She obtained a VDOP form, had mother’s signature notarized, and mailed
the signed form to the Department of Child Support Services. K.C. said there was an
upcoming hearing on her request for guardianship and she hoped to become the minor’s
permanent guardian. But the juvenile court ordered the minor detained, finding among

                                             2
other things that continuance of the minor in the home of K.C. was contrary to the
minor’s welfare. (In re A.C., supra, C094217.)
       Daniel R. (Daniel) came forward and said he was the biological father of the
minor. He appeared at the contested jurisdiction hearing and testified that he recently
signed a VDOP. Over K.C.’s objection, the juvenile court declared Daniel the presumed
father and appointed counsel for him. Mother and Daniel indicated their willingness to
participate in reunification services and mother requested that the case be transferred to
her home county of Butte in order for her to participate in services and that the minor be
placed in an ICWA-approved home.2 (In re A.C., supra, C094217.)
       When the social worker informed K.C. of the intent to transfer the case to Butte
County, K.C. expressed her concern that the minor would be placed in another county
and stated, “ ‘I have paperwork of Daniel and [mother] giving me full custody.’ ” K.C.
continued, “ ‘I am [the minor’s] legal parent and so is [mother] but she and Daniel have
both given us full custody in the guardianship and in the custody case as well. I have
been in [the minor’s] life since before she was born. My husband and I are doing all we
can to bring her back home.’ ” K.C. and D.C. requested that the minor be returned to
their care. (In re A.C., supra, C094217.)
       The social worker spoke with a representative of mother’s tribe, who requested
that the case be transferred to Butte County and that mother and Daniel be given
reunification services. The Agency recommended the same and noted that, in the event
reunification efforts failed, the permanent plan was “adoption or a Tribal Customary
Adoption with a tribal member.” The proposed case plan included services for mother
and Daniel but not for K.C. (In re A.C., supra, C094217.)




2 Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.).


                                             3
       At the continuation of the contested jurisdiction hearing, the juvenile court noted
the temporary guardianship had terminated, so K.C. no longer had the rights of a
guardian. The juvenile court also determined K.C.’s VDOP was not valid and that the
law did not support K.C.’s argument that she was a legal parent. The juvenile court
denied K.C.’s request to vacate its prior finding that Daniel was a presumed father.
(In re A.C., supra, C094217.)
       The juvenile court turned next to jurisdiction and disposition and allowed K.C. and
her counsel to cross-examine witnesses and provide the testimony of D.C. Counsel for
K.C. was also permitted to present argument. The juvenile court declared the minor a
dependent of the court and adopted the Agency’s recommended findings and orders as
modified on the record. (In re A.C., supra, C094217.)
       K.C. filed a request for de facto parent status, and the matter was set for hearing
on March 22, 2021. In the meantime, the juvenile court ordered the State of California
Department of Public Health, Vital Records to correct the minor’s birth certificate by
removing K.C.’s name and reflecting only mother’s name under the “Name of Parent”
portion of the certificate, and providing the minor’s correct full name, date of birth, and
place of birth. (In re A.C., supra, C094217.)
       On March 22, 2021, the juvenile court conducted a hearing on the parties’ request
to transfer the matter to Butte County and on K.C.’s request for de facto parent status.
K.C. was present with her counsel. The juvenile court ordered the case transferred,
including the de facto parent request. (In re A.C., supra, C094217.)
       On May 27, 2021, the juvenile court in Butte County conducted a transfer-in
hearing. Present at the hearing was mother, the Butte County Department of
Employment and Social Services (Department), the social worker, counsel for the
Mooretown Rancheria Tribe (Tribe), K.C., and D.C. K.C. informed the juvenile court of
her understanding that her de facto parent request was still pending, and she requested
appointment of counsel. The juvenile court said it was not required to appoint counsel

                                              4
for a de facto parent but had the discretion to do so. The juvenile court continued K.C.’s
requests for appointment of counsel and de facto parent status and accepted transfer-in of
the case from Siskiyou County. (In re A.C., supra, C094217.)
       On June 17, 2021, the juvenile court continued the matter for a contested hearing.
K.C. again requested appointment of counsel, and the juvenile court denied the request.
K.C. appealed from the juvenile court’s denial of her request for appointment of counsel.
This court affirmed the juvenile court’s order and the remittitur issued on March 24,
2022. (In re A.C., supra, C094217.)
       The juvenile court heard K.C. and D.C.’ requests for de facto parent status on
August 31, 2021. The Department opposed the requests, arguing K.C. and D.C. did not
satisfy the requirements for de facto parent status, and they contributed to the dependency
of the minor by failing to abide by the safety plan as instructed. The Tribe and the minor
agreed.
       K.C. testified in support of her request, stating the minor lived with her for two
months until the minor was removed pursuant to the dependency. K.C. testified she
“preplanned to be [the minor’s] mother” before the child was born, took the minor home
from the hospital, treated and held the minor out as her own, chose the name for the
minor, and did everything she could to be a good mom to the minor. After the minor was
removed, K.C. appeared at every court hearing, attended visits when allowed, and did
everything in her power to be a part of the minor’s life. K.C. testified she loved the
minor and treated the minor as her own child.
       K.C. acknowledged the minor was released into her care subject to a safety plan
which prohibited D.C. from living in her home, and she conceded the minor was removed
based on the Department’s allegation that she violated that safety plan. K.C. also
conceded that the reason for the safety plan was past domestic violence involving D.C.
and D.C.’s criminal history. She denied allowing D.C. to live in her home, but admitted
she allowed D.C. to have contact with the minor. K.C. testified she had a considerable

                                             5
amount of knowledge about the minor’s family and history but conceded that knowledge
was available to the Department. She acknowledged the minor had been out of her care
for approximately 10 months, during which time much had happened with respect to the
minor. K.C. further conceded that the Siskiyou County juvenile court previously
determined she did not qualify as a presumed parent and denied her request for presumed
parent status.
       D.C. testified he took the minor in and held her out and treated her as his daughter.
He stated, “From the day that little girl was born, I haven’t seen her as anything other
than my own child.” He explained that the minor was only in his care for two weeks
before he entered a treatment program but, while he was in treatment, the minor lived
with K.C. in the home he owned. D.C. denied he was also living in the home, claiming
he was living in his truck.
       The juvenile court said it had reviewed and considered the case file from Siskiyou
County and it took judicial notice of those documents. After hearing argument from the
parties, the juvenile court noted it was mindful of the requirements for de facto parent
status. The juvenile court reviewed the safety plan, found that it was not followed, and
noted the noncompliance was one of the reasons the minor was detained. The juvenile
court denied the requests for de facto parent status.
                                       DISCUSSION
                                              I
       K.C. and D.C. contend the ultimate reversal of juvenile court orders in related case
Nos. C093887 and C094217 will require reversal of all subsequent orders, including the
orders in this case denying K.C.’s request for appointment of counsel and K.C.’s request
for de facto parent status. The contention lacks merit because case Nos. C093887 and
C094217 did not result in the reversal of juvenile court orders, remittiturs issued in those
appeals, and the judgments are final. (See McClain v. Rush (1989) 216 Cal.App.3d 18,



                                              6
26 [issuance of remittitur after appeal renders judgment final and unassailable for all
purposes, including collateral estoppel and res judicata].)
                                              II
       K.C. and D.C. next contend the juvenile court abused its discretion when, at the
hearing for de facto parent status, it denied their request for appointed counsel.
       Section 317 provides that a court may appoint counsel for “a parent or guardian of
the child” when that parent or guardian is “presently financially unable to afford and
cannot for that reason employ counsel.” (§ 317, subd. (a)(1).) Neither K.C. nor D.C.
were parents, de facto parents, or guardians of the minor at the time of the hearing.
       K.C. concedes she had not yet achieved de facto parent status at the time of the
hearing but argues the juvenile court should nevertheless have appointed counsel for her
for the limited purpose of establishing de facto parent status. However, K.C. does not
cite authority that supports her assertion, and we are aware of none. Moreover, even for
indigent defacto parents, the juvenile court maintains discretion to deny the appointment
of counsel. (In re A.F. (2014) 227 Cal.App.4th 692, 705.) K.C. has not established error
or an abuse of discretion.
       As further support for the contention regarding appointment of counsel, K.C.
argues the same circumstances she previously asserted in her prior appeals. We already
determined those arguments lack merit.
                                             III
       In addition, K.C. and D.C. contend the juvenile court erred in denying their
request for de facto parent status. They claim the juvenile court improperly based its
denial on the conclusion that they failed to follow the safety plan, but it did not weigh all
the relevant factors.
       “ ‘The concept of de facto parent has been judicially created to recognize limited
rights in dependency cases for a person who has been found by the juvenile court to have
assumed, on a day-to-day basis, the role of a parent, fulfilling the child’s physical and

                                              7
psychological needs. [Citations.] The decision to grant de facto parent status depends on
an assessment of the particular individual and the facts of the case. [Citation.] The
juvenile court applies the preponderance of the evidence standard in making its factual
findings and we review those findings for an abuse of discretion.’ ” (In re Justin O.
(2020) 45 Cal.App.5th 1006, 1015.)
       Courts have identified several factors relevant to whether a person falls within the
definition of a de facto parent. Those factors include whether “(1) the child is
‘psychologically bonded’ to the adult; (2) the adult has assumed the role of a parent on a
day-to-day basis for a substantial period of time; (3) the adult possesses information
about the child unique from the other participants in the process; (4) the adult has
regularly attended juvenile court hearings; and (5) a future proceeding may result in an
order permanently foreclosing any future contact with the adult. [Citations.] If some or
all of these factors apply, it is immaterial whether the adult was the ‘child’s current or
immediately succeeding custodian.’ [Citations.]” (In re Patricia L. (1992) 9 Cal.App.4th
61, 66-67, fn. omitted; see In re Bryan D. (2011) 199 Cal.App.4th 127, 141; In re Justin
O., supra, 45 Cal.App.5th at p. 1015.)
       Here, the evidence presented by K.C. and D.C. was insufficient to meet the
requirements for de facto parent status. As confirmed by K.C.’s and D.C.’s testimony,
the minor was in K.C.’s custody and care for only two months and in D.C.’s care for
several weeks. Once the minor was detained, K.C.’s only contact with the minor was
during supervised visits. Neither of them demonstrated that, during that brief time, the
minor became psychologically bonded to K.C. or D.C. Nor did K.C.’s testimony
demonstrate that she assumed the daily role of the minor’s parent for a substantial period
of time. K.C. regularly attended court hearings, but the information K.C. and D.C.
possessed about the minor was not unique. Additionally, K.C. conceded the minor was
removed from her custody based on the Department’s allegation, later sustained by the
juvenile court, that she violated the safety plan put in place to address past domestic

                                              8
violence involving D.C. and D.C.’s criminal history. While K.C. denied that D.C. was
living in the home, she admitted she allowed him to have contact with the minor.
       There was sufficient evidence that K.C. and D.C.’s behavior contributed to the
dependency of the minor, and the juvenile court did not abuse its discretion in denying
K.C. and D.C.’s request for de facto parent status.
       K.C. and D.C. argue the juvenile court improperly relied on the violation of the
safety plan and failed to weigh the relevant factors. But the record establishes that the
relevant factors were discussed and considered. The juvenile court did not improperly
add a disqualifying factor or misapply the law.
                                      DISPOSITION
       The juvenile court’s orders are affirmed.



                                                      /S/
                                                   MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
KRAUSE, J.




                                             9